 

Exhibit 10.22

Confidential

 

Amended Promissory Note

Term Sheet

 

March 30, 2016

 

This term sheet summarizes certain terms proposed by the Special Committee of
the Board of Directors of TransAtlantic Petroleum LTD. (the “Company”) regarding
the potential amendment of the Promissory Note made by Dalea Partners, LP
(“Dalea Partners”) on June 13, 2012 in favor of the Company (the “Note”).

 

Certain Terms of the Note as Currently in Effect

 

Principal Amount:

$11,500,000.00

 

Interest Rate and Payment:

3% per annum, with accrued interest paid quarterly on each January 1, April 1,
July 1 and October 1 during the term of the Note

 

Maturity Date (without acceleration):

June 13, 2017

 

Certain Events Resulting in Acceleration of the Note:

 

(1)

(2)

 

 

(3)

(4)

 

(5)

 

IPO by Viking Services B.V. (“Viking”) or majority holder of equity securities
of Viking;

disposal by Viking of majority of equity of subsidiaries of Viking (Viking
International Ltd. (“VIL”) and Viking Geophysical Services) or substantially all
of the assets of either subsidiary to a person not an affiliate of Viking;

reduction of Dalea Partners’ and its affiliates’ equity interest in Viking below
35%;

disposal by Dalea Partners or Viking of all or substantially all of its assets
to any person that did not own a controlling equity interest in Dalea Partners
or Viking when the Note was made; or

acquisition by any person that did not own a controlling equity interest in
Dalea Partners or Viking when the Note was made of more than 50% of the voting
interests of Dalea Partners or Viking.

 

Original Collateral:

 

None, but the Note is subject to a Guaranty, dated June 13, 2012, executed by N.
Malone Mitchell, 3rd (“NMM”) in favor of the Company.

 

1

--------------------------------------------------------------------------------

 

Proposed Terms of Amendment of the Note

 

Acceleration; Change of Control:

 

The parties would acknowledge that a principal purpose of including the events
of acceleration in the Note was to insure that the well completion and fracking
services (the “Services”) provided by Viking in Turkey would continue to be
available to the Company.

 

Dalea Partners would represent to the Company that (1) Dalea Partners and/or NMM
and their affiliates disposed of all of their interest in Viking on March 3,
2016, but obtained the Services business in that transaction (the “Viking
Restructuring”), (2) such Services business is now owned by Production Solutions
International Petrol Arama Hizmetleri Anonim Sirketi (“PSIL”), and (3) PSIL is
controlled, directly or indirectly, by Dalea Partners and NMM.

 

The parties would acknowledge that PSIL has entered into a Master Services
Agreement (the “MSA”) with the Company (or a subsidiary) pursuant to which PSIL
has agreed to provide the Services to the Company (or a subsidiary) on a “most
favored nation” pricing basis in accordance with the terms of the MSA. PSIL
would agree to amend the MSA so that the term would not end prior to the
maturity of the Note.

 

In order to insure that PSIL will continue to be able to provide the Services to
the Company in Turkey, the following events would result in acceleration of the
Note:

 

 

(1)

 

(2)

 

(3)

 

 

(4)

 

(5)

 

(6)

Reduction of ownership by Dalea Partners (and other controlled affiliates of
NMM) of equity interest in PSIL to below 50%.

Disposal by Dalea Partners or PSIL of all or substantially all of its assets to
any person that does not own a controlling interest in Dalea Partners or PSIL
and is not controlled by NMM.

Acquisition by any person not controlled by NMM and that does not own a
controlling equity interest in Dalea Partners or PSIL of more than 50% of the
voting interests of Dalea Partners or PSIL.

Termination of the MSA other than as a result of an uncured default thereunder
by the Company (or its subsidiary).

Default by PSIL under the MSA, which default is not remedied within a period of
30 days after notice thereof to PSIL.

Insolvency or bankruptcy of PSIL.

 

2

--------------------------------------------------------------------------------

 

Principal Amount:

 

 

The principal amount of the Note would be reduced by offsetting the principal
amount of the Note against and in exchange for the payable owed by TransAtlantic
Albania Ltd. to VIL and subject to an indemnity obligation of the Company  in
the amount of $3,535,946.79 (the “Account”), which account has been assigned, or
is assignable, by VIL to a person designated by NMM in connection with the
Viking Restructuring.  In connection with the foregoing, NMM would cause VIL to
assign (and to obtain any third party consents necessary to permit the
assignment of) the Account to Dalea Partners so that it may be exchanged for the
reduction in the Note contemplated above.

 

As a result of the foregoing, the principal balance of the Note, as amended,
would be $7,964,053.21.

 

Collateral:

 

Dalea Partners would pledge as security for the Note the 13% Convertible Notes
of the Company held by Dalea Partners in the principal amount of $2,050,000 (the
“Dalea Convertible Notes”). NMM may convert or exchange the Dalea Convertible
Notes into or for other securities of the Company. Any newly exchanged or
converted security would then be pledged as substitute collateral.  

 

Principal Reduction:

 

Dalea Partners would agree that interest payable to Dalea Partners under the
Dalea Convertible Notes would not be paid to Dalea Partners and instead would be
credited against the outstanding principal balance of the Note. If the Dalea
Convertible Notes are converted or exchanged as contemplated in the collateral
provision above, any interest or dividends payable to Dalea Partners on these
other securities of the Company would also be credited against the outstanding
principal balance of the Note.  Dalea Partners would execute an irrevocable
instruction to the paying agent for the Dalea Convertible Notes (and would agree
to execute a similar letter if the Dalea Convertible Notes are converted or
exchanged as described above) to pay any interest otherwise due under the Dalea
Convertible Notes to the Company and the Company would agree to apply such
amounts against the outstanding principal of the Note.

 

Maturity Date:

 

The maturity of the Note would be extended by two years to June 13, 2019.

 

Interest Rate:

 

The interest rate and interest payment terms of the Note would remain the same.

 

Guaranty:

 

The Guaranty of the Note by NMM would remain in effect, but be amended so that
the Guaranty would be deemed applicable to the Note as modified.

 

3

--------------------------------------------------------------------------------

 

Documents:

 

 

(1)

(2)

(3)

(4)

(5)

The following operative documents will be prepared in connection with these
proposed terms:

 

Note Amendment Agreement outlining the transaction and the obligations of the
parties thereunder.

Amended and  Restated Note

Pledge Agreement

Assignment Agreement (relating to the assignment of the Account)

Irrevocable Instruction to Paying Agent

 

 

 

 

The undersigned agree that this Summary of Terms reflects our mutual intentions
to enter into definitive agreements based on the foregoing terms.

 

In furtherance of the foregoing, the Company hereby waives any requirement under
the Note that Dalea Partners pay any amount of the principal of the Note that is
or may be otherwise due in connection with the Viking Restructuring; provided
that not later than April 15, 2016 Dalea Partners shall (1) enter into the Note
Amendment Agreement, the Amended and Restated Note and the Pledge Agreement,
each  in accordance with the terms set forth herein and (2) concurrently execute
and deliver to the Company an assignment of the Account pursuant to the
foregoing agreements and in the form of Exhibit A hereto.

 

TRANSATLANTIC PETROLEUM LTD.,

a Bermuda exempted company

 

 

 

 

By:

/s/ Chad Burkhardt

 

 

Name:

Chad Burkhardt

 

 

Title:

Vice President

 



4

--------------------------------------------------------------------------------

 

DALEA PARTNERS, LP, an Oklahoma limited partnership

 

 

 

By:

Dalea Management, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ N. Malone Mitchell, 3rd

 

 

 

Name:

N. Malone Mitchell, 3rd

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

/s/ N. Malone Mitchell, 3rd

N. MALONE MITCHELL, 3rd

 

 

 

 

Address:

4321 St. Johns Dr

 

 

 

 

 

Dallas, Texas 75205




5

--------------------------------------------------------------------------------

 

Exhibit A

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Agreement”), dated as of April ___, 2016, is
made by and between DALEA PARTNERS, LP, an Oklahoma limited partnership (“Dalea
Partners”), and TRANSATLANTIC PETROLEUM LTD, an exempted company incorporated
with limited liability under the laws of Bermuda (the “Company”).

 

RECITALS

 

WHEREAS, Dalea Partners and the Company are parties to that certain Note
Amendment Agreement, dated as of the date hereof (the “Note Agreement”);

 

WHEREAS, pursuant to and in accordance with the Note Agreement, as partial
payment for the Note, Dalea Partners has agreed to assign, transfer and deliver
to the Company, free and clear of all liens, charges, claims and encumbrances,
an account payable of $3,535,946.79 owed by a former subsidiary of the Company,
TransAtlantic Albania Ltd., to Dalea Partners (as a result of an assignment to
Dalea Partners by the original obligee of such account, Viking International
Limited), which account is the subject of an indemnity obligation of the Company
(the “Account”);

 

WHEREAS, the parties are entering into this Agreement to accomplish the
assignment and transfer of the Account by Dalea Partners to the Company; and

 

WHEREAS, any capitalized term used herein and not otherwise defined shall have
the meaning assigned to it in the Note Agreement.  

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Dalea Partners hereby assigns, transfers and
delivers unto the Company and its successors and assigns all right, title and
interest in and to the Account.  

 

Dalea Partners hereby represents and warrants to the Company that it is the sole
owner of the Account and that the Account, and the transfer thereof to the
Company in accordance with the preceding paragraph, is free and clear of all
liens, charges, claims and encumbrances.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same document.

 

This Agreement and the legal relations between the parties hereto shall be
governed by and construed in accordance with the laws of the State of Texas,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

 

[Remainder of page intentionally left blank – signature pages follow]

 

 

6

--------------------------------------------------------------------------------

 

EXECUTED AND DELIVERED on the date first written above.

 

DALEA PARTNER, LP

By:

Dalea Management, LLC, its General Partner

 

 

 

 

 

 

By:

 

 

N. Malone Mitchell, 3rd, Manager

 

 

 

TRANSATLANTIC PETROLEUM LTD.

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

7